DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Miwa (US 2015/0170810).
Regarding claim 1, Miwa teaches a method of making a Nd-Fe-B magnet, comprising: producing a sintered body having composition Tw/(RwxBw)=2.4 (Table 2, Sample No. A3). Miwa discloses that the sintered body is subjected to 2-stage aging at ~800 ºC and ~600º, respectively ([0053]), which meets the heat treatment temperature limitations recited in claim 1.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US’583 (US 2018/0158583).
Regarding claim 1, US’583 teaches a method of making a Nd-Fe-B magnet, comprising: producing a sintered body having composition Tw/(RwxBw)=2.27 (Table 1, Sample No. 20). US’583 discloses that the sintered body is subjected to 2-stage heat treatment at 800-950 ºC and 450-600º C ([0087] to [0092]), which overlap the heat treatment temperatures recited in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’583 (US 2018/0158583), and further in view of US’015 (US 2017/0250015).
Regarding claim 2, US’583 teaches a method of making a Nd-Fe-B magnet, comprising: producing a sintered body having composition Tw/(RwxBw)=2.27 ([0053] to [0094]; Table 1, 
US’583 does not disclose that the hot-compacting step is a sintering step. US’015 teaches a method of making an RTB magnet and discloses that hot forming is conducted by hot pressing at 750-850 ºC to densify the magnet ([0117] to [0123]). Thus, it would be obvious to one of ordinary skill in the art to perform hot-compacting step by hot-pressing at 750-850 ºC as taught by US’015 in the process of US’583 in order to densify the magnet compact as disclosed by US’015. The compact after hot pressing disclosed by US’015 meets the sintered body limitation recited in claim 1 and thus the method disclosed by US’583 in view of US’015 meets the limitation subjecting the sintered body to hot deformation after producing the sintered body and before the heat treatment as recited in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733